Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,089,357.
US 17/305,356
US 11,089,357
1, 9, 16. A method for detecting and responding to a change of channels, the method comprising: receiving into a computing system a plurality of query fingerprints representing media content received over time by a media presentation device, wherein, based on at least a portion of the received query fingerprints, the media content has been identified as being a first channel of media content; 
1, 9, 16. A method for detecting and responding to a change of channels, the method comprising: receiving into a computing system a plurality of query fingerprints representing media content rendered over time by a media presentation device, wherein, based on at least a portion of the received query fingerprints, the rendered media content has been identified as being a first channel of media content; 
comparing one or more of the received query fingerprints to a corresponding one or more reference fingerprints representing the first channel of media content,
comparing one or more of the received query fingerprints to a corresponding one or more reference fingerprints representing the first channel of media content,
wherein identifying the media content as being the first channel of media content is done using a first fingerprint comparison rate, and
wherein identifying the rendered media content as being the first channel of media content is done using a first fingerprint comparison rate, and
wherein comparing the one or more of the received query fingerprints to a corresponding one or more reference fingerprints representing the first channel of media content is done using a 


based on the comparing, determining a likelihood that the media content being rendered by the media presentation device is no longer the first channel of media content;
and responsive to the determined likelihood that the media content being received by the media presentation device is no longer the first channel of media content, causing discontinuation of a channel-specific action with respect to the media content being received by CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001(Attorney Docket No. 16-214-CON4)the media presentation device,
and responsive to the determined likelihood that the media content being rendered by the media presentation device is no longer the first channel of media content, causing discontinuation of a channel-specific action with respect to the rendering of the media content by the media presentation device,
wherein the channel-specific action comprises replacing a portion of the media content with alternative content.
wherein the channel-specific action comprises replacing a portion of the media content with alternative content.


Instant claims 1, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of U.S. Patent No. 11,089,357. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Regarding instant claims 2–8, 10–15, and 17–20 they claim substantially similar subject matter as patented claims 2–8, 10–15, and 17–20 and are rejected for similar reasons as instant claims 1, 9, and 16.

Claims 1–3, 5, 7–11, 13, 15–18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. 10,805,673.

US 17/305,356
US 10,805,673
1, 9, 16. A method for detecting and responding to a change of channels, the method comprising: receiving into a computing system a plurality of query fingerprints representing media content received over time by a media presentation device, wherein, based on at least a portion of the received query fingerprints, the media content has been identified as being a first channel of media content; comparing one or more of the received query fingerprints to a corresponding one or more reference fingerprints representing the first channel of media content, wherein identifying the media content as being the first channel of media content is done using a first fingerprint comparison rate, and wherein comparing the one or more of the received query fingerprints to a corresponding one or more reference fingerprints representing the first channel of media content is done using a second fingerprint comparison rate greater than the first fingerprint comparison rate;
1, 7, 14. A non-transitory computer readable medium having stored thereon instructions executable by a processing unit to detect and respond to a change of channels, the operations comprising: while the media presentation device is presenting media content determined to be of a first channel, detecting a threshold mismatch between (i) a query fingerprint stream representing the media content being presented by the media presentation device and (ii) a reference fingerprint stream representing the first channel,

wherein determining that the query fingerprint stream represents the first channel is done using a first fingerprint comparison time interval,
based on the comparing, determining a likelihood that the media content being received by the media presentation device is no longer the first channel of media content;
wherein detecting the threshold mismatch is done using a second fingerprint comparison time interval shorter than the first fingerprint comparison time interval, and wherein the threshold mismatch indicates a likelihood that the media presentation device has transitioned from presenting the first channel to presenting a second channel;
and responsive to the determined likelihood that the media content being received by the media presentation device is no longer the first channel of media content, causing discontinuation of a channel-specific action with respect to the media 

wherein the channel-specific action comprises replacing a portion of the media content with alternative content.
wherein the change of the overlay involves removing superimposed content associated with the first channel.


US 17/305,356
US 10,805,673
2, 10, 17. The method of claim 1, wherein the alternative content comprises a replacement advertisement, and wherein causing discontinuation of the channel-specific action comprises causing discontinuation of replacing the portion of the media content with the replacement advertisement.
18. The non-transitory computer readable medium of claim 13, wherein the media content comprises video content, and wherein the overlay comprises a graphical overlay.


US 17/305,356
US 10,805,673
3, 11, 18. The method of claim 1, further comprising: responsive to the determined likelihood that the media content being received by the media presentation device is no longer the first channel of media content, engaging in a process to identify the media content being received by the media presentation device as being a second channel of media content.
14. […] wherein the threshold mismatch indicates a likelihood that the media presentation device has transitioned from presenting the first channel to presenting a second channel; […]
16. The non-transitory computer readable medium of claim 15, wherein the operations further comprise: responsive to detecting the threshold mismatch, identifying the second channel, wherein causing the change of the overlay is further responsive to the identifying of 


US 17/305,356
US 10,805,673
5, 13. The method of claim 1, wherein comparing the one or more received query fingerprints to the corresponding one or more reference fingerprints comprises comparing a particular one of the query fingerprints with a corresponding particular one of the reference fingerprints, and wherein determining based on the comparing the likelihood that the media content being received by the media presentation device is no longer the first channel of media content comprises determining based on the comparing that the particular query fingerprint does not match the particular reference fingerprint.
17. The non-transitory computer readable medium of claim 16, wherein identifying the second channel comprises comparing the query fingerprint stream with reference fingerprint streams respectively representing a plurality of channels, and determining based on the comparing that the query fingerprint stream matches a reference fingerprint stream representing the second channel.


US 17/305,356
US 10,805,673
7, 15. The method of claim 1, wherein comparing the one or more of the received query fingerprints to the corresponding one or more reference fingerprints representing the first channel of media content is done with respect to 



US 17/305,356
US 10,805,673
8. The method of claim 1, wherein the method is carried out at least in part by the media presentation device.
19. The non-transitory computer readable medium of claim 13, wherein the media presentation device comprises a television.


The conflicting claims in 17/305,356 and US 10,805,673 are not identical.  However, 17/305,356’s claims are obvious over US 10,805,673’s claims. The examiner’s position is that US 10,805,673 claims makes obvious all the limitations of the above-mentioned claims of 17/305,356.  

Instant claims 1–3, 5, 7–11, 13, 15–18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. 10,805,673. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1–3, 5, 7–11, 13, 15–18, and 20 are anticipated by the conflicting patented claims 1–19 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679. The examiner can normally be reached Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426